internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc psi 6-genin-120552-02 date date re request to revoke sec_179 election tax_year dear this letter is in response to your letter dated date to the commissioner of internal revenue filed on behalf of taxpayer requesting permission to revoke the election made under sec_179 of the internal_revenue_code on taxpayer’ sec_2001 federal_income_tax return on date during a telephone conversation with charles j magee of this office you advised that on or prior to the due_date for taxpayer’ sec_2001 federal tax_return taxpayer had filed a substituted federal tax_return in which it did not make a sec_179 election this action was proper therefore no further action on your letter of date is required if you have any additional questions or comments please contact our office at sincerely yours kathleen reed kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
